DETAILED ACTION
This communication is in response to the Application filed on 12/16/2019. Claims 1-8 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because of the following informalities:
Regarding Figure 5, Step S101, “ENTATIVELY” is misspelled and should be corrected as “TENTATIVELY”
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Note the following invokes 112(f):
Claim 1 states the phrase “calculation unit configured to control,” which uses the generic placeholder and transition “calculation unit configured to”, is modified by functional language “control,” and is not modified by sufficient structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


Claim 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ljolje et. al. (US PGPub. No. US 2015/0248884 A1), hereinafter Ljolje, in view of Pearce et. al. (US Patent No. 9,953,634 B1), hereinafter Pearce. 

Regarding Claim 1, Ljolje discloses:
A control system comprising: (Ljolje, Figure3: system 300 for automatic speech recognition (ASR))
a calculation unit configured to control a voice interaction system including a plurality of voice recognition models, (Ljolje, Figures 3, Paragraph 33: system 300 for automatic speech recognition (ASR) includes natural language spoken dialog system 200 [as voice interaction system], specifically ASR 202 which includes a selection module 302 [as calculation unit] that selects speech models [as plurality of voice recognition models]. The speech models include speaker dependent speech models (SD model) 304a, 304b, 304c, and a speaker independent speech model (SI model) 306.)
wherein the calculation unit instructs, when a conversation with a target person is started, the voice interaction system to first perform voice recognition and response generation by one voice recognition model that has been tentatively selected from among the plurality of voice recognition models, (Ljolje, Figures 3 and 5: Paragraph 45: ASR 202 of FIGS. 2 and 3 receives 508 an utterance from the user 308 and initiates parallel automatic speech recognition 
determines a voice recognition model that is estimated to be optimal among the plurality of voice recognition models held in the voice interaction system based on results of the voice recognition of a speech made by the target person in a voice recognition server, and (Ljolje, Figure 4, Paragraph 42: Following the second utterance 406 [as based on results of the voice recognition of a speech made by the target person in a voice recognition server], the selection module 302 drops 404 SD model 304b and SI model 306 [as among the plurality of voice recognition models held in the voice interaction system] having determined that SD model 304c is the dominant speech model [as determines a voice recognition model that is estimated to be optimal]. For this automatic speech recognition session, ASR 202 will continue using SD model 304c. Paragraph 46: selection module 302 includes a beam search which automatically preserves the best scoring models 512.)
Ljolje does not disclose a control system configured to:
instructs, when the voice recognition model that is estimated to be optimal and the one voice recognition model that has been tentatively selected are different from each other, the 
However, Pearce teaches a speech recognition system configured to:
instructs, when the voice recognition model that is estimated to be optimal and the one voice recognition model that has been tentatively selected are different from each other, the voice interaction system to switch the voice recognition model to the one that is estimated to be optimal and to perform voice recognition and response generation.  (Pearce, Figure 4, Step 406, Column 6, 34-39: mobile device seamlessly (from the perspective of the user) switches from functioning with a speaker-independent keyword sensing model 320 [as one voice recognition model that has been tentatively selected] as a speaker-independent device to functioning, with the new speaker-dependent keyword sensing model 330 [as different voice recognition model that is estimated to be optimal], as a speaker-dependent device.)
Ljolje and Pearce are considered to be analogous to the claimed invention because they are in the same field of automatic speech recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ljolje (directed to a calculation unit that determines a voice recognition model that is estimated to be optimal among the plurality of voice recognition models) and Pearce (directed to instructs the voice interaction system to switch the voice recognition model to the one that is estimated to be optimal and to perform voice recognition and response generation) and arrived at calculation unit that determines a voice recognition model that is estimated to be optimal among the plurality of voice recognition models and instructs the voice interaction system to switch the voice recognition model to the one that is estimated to be optimal and to 

Regarding Claim 4, Ljolje in view of Pearce discloses all of Claim 1 limitations above. 
Furthermore, Ljolje discloses:
wherein the calculation unit takes into account information other than a voice regarding the target person when the calculation unit determines the voice recognition model that is estimated to be optimal.  (Ljolje, Figure 6, Paragraph 47: selection module 302 may identify the user based on the caller identification information [as account information other than a voice regarding the target person] of the communication device 310. Alternatively, the selection module 302 may identify the user based on a user profile 314, username, age, gender, or ethnicity. The selection module 302 then identifies 606 the environmental conditions to properly select an appropriate SD model 304a, 304b, 304c.)

Regarding Claim 5, Ljolje discloses:
a plurality of voice recognition models and (Ljolje, Figures 3, Paragraph 33: speech models include speaker dependent speech models (SD model) 304a, 304b, 304c, and a speaker independent speech model (SI model) 306)

Furthermore, system claim 1 and server/system claim 5 are similar in scope and content, and therefore, server/system claim 5 is similarly rejected over Ljolje in view of Pearce under the same rationale as applied above with respect to the functions depicted by system claim 1.

Regarding Claim 6, Ljolje discloses:
a voice recognition server (Ljolje, Paragraph 25: device 100 is a small, handheld computing device, a desktop computer, or a computer server)
a controller (Ljolje, Paragraph 24: general-purpose computing device 100, including a processing unit (CPU or processor) 120 and a system bus 110 that couples various system components including the system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to the processor 120. These and other modules [as controller] can be configured to control the processor 120 to perform various actions.)
Furthermore, system claim 1 and system claim 6 are similar in scope and content, and therefore, system claim 6 is similarly rejected over Ljolje in view of Pearce under the same rationale as applied above with respect to the functions depicted by system claim 1.


A computer readable non-transitory storage medium storing a control program for controlling a voice interaction system (Ljolje, Figure 1, Paragraph 26: hard disk 160 [as computer readable non-transitory storage medium; other types of computer readable media which can store data that are accessible by a computer, such as magnetic cassettes, flash memory cards, digital versatile disks, cartridges, random access memories (RAMs) 150, read only memory (ROM) 140, a cable or wireless signal containing a bit stream and the like; Tangible computer-readable storage media expressly exclude media such as energy, carrier signals, electromagnetic waves, and signals per se)
Furthermore, system claim 1 and computer readable medium claim 7 are similar in scope and content, and therefore, computer readable medium claim 7 is similarly rejected over Ljolje in view of Pearce under the same rationale as applied above with respect to the functions depicted by system claim 1.

Regarding Claim 8, Ljolje discloses:
A method of controlling a voice interaction system (Ljolje, Figure 5: method 500 for automatic speech recognition)
Furthemore, system claim 1 and method claim 8 are similar in scope and content, and therefore, method claim 8 is similarly rejected over Ljolje in view of Pearce under the same rationale as applied above with respect to the functions depicted by system claim 1.


2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ljolje in view of Pearce and in view of Beattie et. al. (US Patent No. 5,865,626 A), hereinafter Beattie. 

Regarding Claim 2, Ljolje in view of Pearce discloses all of Claim 1 limitations above, with the exception of the following that Ljolje in view of Pearce does not disclose controlling a control system:
wherein the one voice recognition model that has been tentatively selected is a voice recognition model that has been determined to be used most frequently among the plurality of voice recognition models included in the voice interaction system based on past conversation information.
However, Beattie teaches controlling a speech recognition system:
wherein the one voice recognition model that has been tentatively selected is a voice recognition model that has been determined to be used most frequently among the plurality of voice recognition models included in the voice interaction system based on past conversation information. (Beattie, Figure 4, Column 6, Lines 9-19: Item 24 is the group of block depicting the recognition as applied to the various dialects. The utterances are compared to the features and mapped HMM word models 26 developed for each dialect. The utterances are compared to the features and mapped HMM word models 26 developed for each dialect. As each utterance is processed, the highest score is recorded 28. However, since there may be a different dialect recording the highest score for subsequent utterances, a such voting technique is to determine the best dialect model for each utterance [as one voice recognition model that has been tentatively selected], and then to take the dialect model [as voice recognition model that has 
Ljolje, Pearce, and Beattie are considered to be analogous to the claimed invention because they are in the same field of automatic speech recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ljolje (directed to controlling a control system), Pearce (directed to controlling a control system), and Beattie (directed to controlling a speech recognition system to determine a voice recognition model to be used most frequently among the plurality of voice recognition models) and arrived at controlling a control system to determine a voice recognition model to be used most frequently among the plurality of voice recognition models. One of ordinary skill in the art would have been motivated to make such a combination because a multi-dialect speech recognition method and apparatus would provide models for speech dialects and/or channels which produce high accuracy in real time for a large variety of speakers (Beattie, Column 2, Lines 65-67). 

Regarding Claim 3, Ljolje in view of Pearce and in view of Beattie discloses all of Claim 2 limitations above, with the exception of the following that Ljolje does not disclose controlling a control system: 
wherein the calculation unit causes, when the voice interaction system switches the voice recognition model to the one that is estimated to be optimal, the voice interaction system to switch, in stages, the voice recognition model to the one that is estimated to be optimal from 
However, Pearce teaches controlling a speech recognition system:
wherein the calculation unit causes, when the voice interaction system switches the voice recognition model to the one that is estimated to be optimal, the voice interaction system to switch, in stages, the voice recognition model to the one that is estimated to be optimal from a voice recognition model whose similarity level with the one voice recognition model that has been tentatively selected is high. (Pearce, Figure 4, Step 406: Column 6, Lines 41-47: After switching to speaker-dependent keyword sensing model 330, the threshold for keyword recognition/sensing [as similarity level] can be tightened (so as to increase selectivity) since the performance of the speaker-dependent keyword sensing model 330 [as voice recognition model to the one that is estimated to be optimal from a voice recognition model] is better [as high similarity level], and in some instances 45 substantially better, than the speaker-independent keyword sensing model 320 [as one voice recognition model that has been tentatively selected])
Ljolje, Pearce, and Beattie are considered to be analogous to the claimed invention because they are in the same field of automatic speech recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ljolje (directed to controlling a control system), Pearce (directed to controlling a control system wherein the calculation unit causes the voice interaction system to switch), and Beattie (directed to a controlling a control system) and arrived at controlling a control system wherein the calculation unit causes the voice interaction system to switch. One of ordinary skill .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kim et. al. (US Patent No. US 9,601,112 B2) teaches receiving a plurality of acoustic models from the model selection module and performing parallel speech recognition for the plurality of acoustic models (Column 3, Lines 4-6). 
Wang et. al. (US PGPub No. US 2018/0314689 A1) teaches speech recognition system 1600 uses stored speech models [as plurality of voice recognition models], and adapts to an individual speaker using a constrained maximum likelihood transformation approach (Paragraph 210).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUP CHANDORA whose telephone number is (571)272-4202.  The examiner can normally be reached on Full-time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANUP CHANDORA/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658